                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS FELDSER,                               :
    Plaintiff,                                :
                                              :
       v.                                     :    CIVIL ACTION NO. 19-CV-3506
                                              :
MAJOR MIRANDA, et al.,                        :
    Defendants.                               :
                                              ORDER

       AND NOW, this 30th day of September 2019, upon consideration of Plaintiff Thomas

Feldser’s Motion to Proceed In Forma Pauperis (ECF No. 5), Prisoner Trust Fund Account

Statement (ECF No. 6), and pro se Complaint (ECF No. 1), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Thomas Feldser, #1026585, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Curran Fromhold Correctional Facility or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Feldser’s

inmate account; or (b) the average monthly balance in Feldser’s inmate account for the six-

month period immediately preceding the filing of this case. The Warden or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when

the amount in Feldser’s inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Feldser’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Curran Fromhold Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      For the reasons stated in the Court’s Memorandum, Feldser’s claims based on his

filing of prison grievances, is DISMISSED with prejudice for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii). Feldser’s claims based on official capacity/municipal liability,

First Amendment free exercise rights, and First Amendment/retaliation are DISMISSED

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       6.     Feldser is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to state a plausible claims. Any amended complaint shall identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint, shall state the basis for Feldser’s claims against each defendant, and

shall bear the title “Amended Complaint” and the caption 19-3506. If Feldser files an amended

complaint, his amended complaint must be a complete document that includes all of the bases for

Feldser’s claims, including claims that the Court has not yet dismissed if he seeks to proceed on

those claims. Claims that are not included in the amended complaint will not be considered part

of this case. When drafting his amended complaint, Feldser should be mindful of the Court’s

reasons for dismissing his claims as explained in the Court’s Memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.     If Feldser does not file an amended complaint, the Court will direct service of his

initial Complaint on Defendants Officer M. Boone and Officer R. Sullivan to proceed upon his

claims of excessive force and deliberate indifference, and on Defendants Miranda and Delaney to

proceed on his procedural due process claims. Feldser may also notify the Court that he seeks to



                                                 2
proceed only on these claims rather than file an amended complaint. If he files such a notice,

Feldser is reminded to include the case number for this case, 19-3506.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe

                                             CYNTHIA M. RUFE, J.




                                                3
